Citation Nr: 0829019	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  95-12 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to an initial disability rating in excess of 
20 percent for lumbar strain with mechanical low back pain 
and degenerative changes (low back disability).

4.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left knee contusion with 
patellofemoral syndrome and chondromalacia (left knee 
disability).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The appellant served on active duty from May 1981 to July 
1981, with subsequent Reserve service between September 1986 
and March 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October 1994 and May 1996 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC.  The appellant's claims are currently 
under the jurisdiction of the Baltimore, Maryland RO.

A June 2005 decision of the Board granted the appellant 
service connection for PTSD and reopened the appellant's 
claim for service connection for schizophrenia.  The RO 
granted the appellant service connection for schizophrenia by 
rating action in November 2007.  Accordingly, the appellant's 
claims for service connection for PTSD and for schizophrenia 
are no longer in appellate status before the Board.  The June 
2005 decision also remanded the appellant's claims for 
service connection for right hip disability and diabetes 
mellitus, the appellant's claims for increased ratings for 
back disability and left knee disability, and the appellant's 
claim for TDIU.

By rating decision in November 2005, the RO effectuated the 
June 2005 Board decision by granting the appellant service 
connection for PTSD, evaluated at 50 percent disabling, 
effective from February 1997.  In March 2006, the appellant 
submitted a Notice of Disagreement (NOD) contesting the 
effective date of service connection and the rating assigned.  
She asserted that she should have been assigned an effective 
date in 1995.  The RO issued a rating decision in November 
2007 that recharacterized the appellant's psychiatric 
disorder as PTSD with schizoaffective disorder and assigned 
the appellant an earlier effective date in April 1990 for the 
grant of service connection.  The RO assigned the appellant 
an initial rating of 10 percent from April 1990.  In light of 
these developments, the Board is unable to ascertain whether 
the November 2007 rating decision satisfied the appellant 
with respect to her appeal for an effective date prior to 
February 1997 for the award of service connection for a 
psychiatric disorder and with respect to the staged ratings 
assigned.  Therefore, this matter is referred to the RO for 
purposes of clarifying whether the November 2007 rating 
decision satisfied the appellant's March 2006 NOD with 
respect to the effective date and the disability rating 
assigned for the initial award of service connection for her 
psychiatric disorder, initially listed as a schizoaffective 
disorder (10-percent disabling) from April 1990, and 
subsequently listed as PTSD with schizoaffective disorder (50 
percent disabling) from February 1997.  See 38 C.F.R. 
§ 19.26(b) (2007).  The RO should take any action deemed 
appropriate.

The issues of entitlement to an initial disability rating in 
excess of 20 percent for the low back disability, entitlement 
to an initial disability rating in excess of 10 percent for 
left knee disability, and entitlement to a TDIU rating are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The appellant was in the Reserves from September 1986 to 
March 1995 and during this period her service consisted only 
of ACDUTRA and inactive duty for training (INACDUTRA), she 
had no periods of active duty subsequent to September 1986.

2.  Diabetes mellitus did not have its onset or increase in 
severity during a period of ACDUTRA or INACDUTRA.

3.  The appellant does not have a current right hip 
disability due to an injury while on ACDUTRA or INACDUTRA.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active duty for training or inactive duty for training, nor 
may it be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 106, 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.307, 3.309 (2007).

2.  A right hip disability was not incurred in or aggravated 
by active duty for training or inactive duty for training, 
nor may it be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 106, 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 1153 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  

The appellant's claims were initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
appellant was provided the required notice with respect to 
her service connection claims by means of a July 2003 letter 
from the agency of original jurisdiction.  While this letter 
was issued subsequent to the rating decisions on appeal, the 
appellant's claims were readjudicated by April 2004 and 
November 2007 Supplemental Statements of the Case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Therefore, despite any 
deficiency in the timing of the notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
the processing of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  Such notice was provided by way 
of an April 2007 notice letter.  As noted above, the 
appellant's claims were readjudicated in a November 2007 
Supplemental Statement of the Case.  See Mayfield and 
Pelegrini, both supra.  Therefore, despite any deficient 
notice provided to the appellant on these two elements, the 
Board finds no prejudice to the appellant in the processing 
of a final decision.  See Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
appellant's service medical records, private medical records, 
and VA medical records.  The appellant has been provided VA 
medical examinations.  While not all of the appellant's 
Social Security Administration (SSA) records have been 
obtained, all records relevant to the appellant's claims 
decided below have been obtained.  The March 2003 SSA 
decision provides a detailed list of the medical evidence 
upon which it was based.  The list refers to right hip 
medical evidence which is already in the appellant's claims 
file.  Additionally, the SSA decision does not refer to any 
medical records related to diabetes.  Accordingly, the record 
reveals that all available pertinent records have been 
obtained with respect to the appellant's diabetes mellitus 
and right hip claims and that the RO has fulfilled the duty 
to assist the appellant to the extent possible with regard to 
these claims.

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2007).  Presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  The presumption relating to certain chronic diseases 
and disabilities (38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309), the presumption of soundness (38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304), and the presumption of aggravation 
(38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply only to 
periods of active military service.  See Paulson v. Brown, 7 
Vet. App. 466, 470 (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. at 67 (citing 
Paulson, for the proposition that, "if a claim relates to 
period of [ACDUTRA], a disability must have manifested itself 
during that period; otherwise, the period does not qualify as 
active military service and claimant does not achieve veteran 
status for purposes of that claim" (emphasis in McManaway)); 
see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the claimant to show that he or she became disabled from 
an injury or disease incurred in line of duty during ACDUTRA 
or from an injury incurred in line of duty during INACDUTRA.

III.  Diabetes 

Private medical records reveal that the appellant was first 
noted to have diabetes in September 1984.  (Vol. 4).  
Subsequent medical records confirm that the appellant 
developed diabetes mellitus in 1984 or 1985.  The Board notes 
that diabetes was first noted subsequent to the appellant's 
initial period of ACDUTRA in 1981 and prior to her joining 
the Reserves in September 1986.  The record does not reveal, 
and the appellant does not assert, that the appellant 
developed diabetes during her initial period of ACDUTRA in 
1981.  The appellant asserted on her July 1993 claim that her 
diabetes was aggravated by her ACDUTRA between July 9, 1993 
and July 24, 1993.  She stated that she went into diabetic 
shock on July 18, 1993.  The appellant testified at her 
October 2004 hearing that her blood sugar dropped to 21 while 
she was on active duty.  She stated that she was sent to the 
hospital and taken off her diabetes medicine and told not to 
take it anymore because her blood sugar had dropped so low.

In this case the appellant has never served on active duty, 
only ACDUTRA and INACDUTRA.  As explained above, the 
appellant may not be afforded the presumption of aggravation 
by the Board in deciding the appeal that is afforded for 
appellants whose preexisting diseases undergo an increase in 
severity during a period of active duty.  See McManaway, 
supra.

Service treatment records dated July 12, 1993 indicate that 
the appellant complained of leg pain, cramps, and dizziness 
after physical training.  The diagnosis was diabetes.  A July 
14, 1993 record notes that the appellant's blood sugar on 
July 13 was 150.  The appellant was returned to duty and it 
was indicated that the appellant was not to engage in 
physical training for the remainder of camp.  A July 17, 1993 
record notes that the appellant had come to annual training 
on several medications and that the appellant became 
hypoglycemic in the extreme heat and with physical activity 
during the first two days of camp.  Her symptoms included 
dizziness, weakness and nausea.  Her blood sugar readings 
were in the 40 to 60 range.  The physician discontinued some 
of the appellant's medications and from then on her blood 
sugar readings ranged from 100 to 110, without any further 
symptoms.  Another July 17, 1993 service record notes that 
the appellant had diabetes and hypertension and that she was 
not to engage in physical training or heavy exertion.  

On VA examination in August 2003, the appellant reported that 
the diagnosis of diabetes mellitus was made in 1987 when she 
was in service.  She said that she was hospitalized for 
weakness and syncope.  It was noted that she was currently 
treated with Glucophage and Glucotrol.  

The appellant was afforded a VA diabetes mellitus examination 
in April 2007.  The appellant reported that she was in the 
military service in 1981 and again from 1987 to 1995.  The 
appellant reported that she developed diabetes in 1987, but 
the examiner stated that he was unable to verify the 
appellant's dates of service from the claims file.  It was 
noted that the appellant's diabetes was treated with 
Metformin and Avandia.  It was further noted that none of the 
appellant's activities were restricted due to diabetes 
mellitus and that the appellant had no bowel or bladder 
impairment due to diabetes.  The appellant denied any history 
of numbness or tingling of the feet and reported that when 
examined she had not been found to have diabetic retinopathy.  
The examiner stated that he found evidence of a diagnosis of 
diabetes as far back as 1989.  He was of the opinion that the 
appellant's diabetes started during her military service, 
assuming that she had reported her service dates correctly.  

The Board finds that the preponderance of the evidence 
reveals that the appellant's diabetes mellitus was not 
incurred in or aggravated by the appellant's military 
service.  While the April 2007 VA examiner opined that the 
appellant's diabetes mellitus was due to service, that 
opinion was conditional on the appellant's reported service 
dates, which were not correct.  Furthermore, the opinion was 
also based on an incorrect date of initial diagnosis of 
diabetes.  The record clearly shows that the appellant 
developed diabetes mellitus prior to her reentry in the 
Reserves in September 1986, and not in 1987 as she reported 
to the April 2007 VA examiner.  Accordingly, the April 2007 
opinion is not probative to the appellant's claim.  Since the 
medical evidence of record clearly shows that the appellant 
developed diabetes mellitus during a period of time when the 
appellant was not in the military, the Board finds that the 
appellant did not incur diabetes mellitus as a result of 
service.

As noted above, since the appellant did not first develop 
diabetes while on ACDUTRA, the appellant is not entitled to 
the presumption of aggravation.  See McManaway.  The record 
does confirm the appellant's claim that she had an 
exacerbation of diabetes while on ACDUTRA in July 1993.  
However, the Board finds that the medical records clearly 
show that this was a temporary exacerbation that resulted in 
no permanent worsening of the appellant's diabetes 
disability.  This is shown by the fact that the appellant was 
treated by a change of her medications and then she was 
returned to duty.  This is also shown by the fact that she 
had normal blood sugar readings after she was returned to 
duty and the service treatment records state that the 
appellant had no further symptoms.  

Since the appellant did not develop diabetes mellitus while 
she was in the military and since the appellant's diabetes 
mellitus did not permanently increase in severity during a 
period of ACDUTRA, the Board finds that the preponderance of 
the evidence is against the appellant's claim and that 
service connection for diabetes mellitus is not warranted.

IV.  Right Hip

At the October 2004 hearing before the undersigned the 
appellant asserted that her right hip was injured when she 
was sexually assaulted during ACDUTRA.  The appellant has at 
other times asserted that she injured her right hip both when 
she fell during a period of ACDUTRA in May 1990, and again 
when she was sexually assaulted during ACDUTRA in July 1993.

Service treatment records reveal that the appellant fell off 
a truck and hit her left forearm and knee on May 1, 1990.  
Examination that day, and again on May 3, 7, 10, and 11, 
1990, revealed left knee and low back complaints but no 
injury or complaints related to the right hip.  

On VA examinations in October 1990 and February 1992, the 
appellant reported that she hurt her back and left knee while 
on military duty.  

A July 23, 1993 service treatment record indicates that the 
appellant reported that she had been sexually assaulted while 
on field exercise.

In an undated DA From 2823 the appellant provided a sworn 
statement describing her alleged sexual assault.  She 
reported that she was thrown to the ground on July 9, 1993 
and asserted that she landed on her back and right hip.

The appellant was examined by a private neurologist in 
January 1994.  The appellant gave a history of injuring her 
right hip in a fall at a store that occurred in October 1993.  

A June 1994 service treatment record notes the appellant 
complained of right hip pain.  She attributed the right hip 
pain to being thrown on the ground in the summer of 1993.  
The impression included mild DJD or avulsion of the right 
hip.

A September 1994 private medical record reveals that the 
appellant attributed her right hip pain to an October 1993 
injury when she slipped and fell while shopping at Safeway.

VA orthopedic examination in January 2002 revealed complaints 
related to the left knee, lumbar spine, cervical spine, and 
shoulders.  No reference was made to the appellant's right 
hip.

On VA orthopedic examination in August 2003 the appellant 
reported right hip pain.  X-rays of the hips revealed mild 
joint space narrowing of the hips and right iliac focal 
sclerosis just above the acetabula.  The X-ray impression was 
normal study for age, mild bilateral joint space narrowing.  
The orthopedic examiner's diagnoses were related to the 
appellant's lumbar spine and knees.  No right hip diagnosis 
was presented.  

The appellant was again afforded a VA orthopedic examination 
in March 2006.  The appellant reported that her right hip was 
injured in 1994 when she was thrown to the ground during a 
sexual assault and that she developed hip pain.  Examination 
of the right hip revealed no swelling, tenderness, guarding, 
redness, heat, instability, weakness, abnormal movement, 
spasm, pain on motion or pain on repeated movement.  The 
diagnoses included right hip contusion, ongoing symptoms are 
as likely as not secondary to this, and limitation of 
activity is not consistent with history or examination.  In 
an August 2006 addendum the examiner reiterated that the 
appellant's limitation of daily activity from the hip was not 
consistent with the description of symptoms or findings on 
examination.

The Board does not find the March 2006 VA opinion to be 
probative.  While this opinion could be interpreted to 
indicate that the appellant's has current right hip symptoms 
which are due to being thrown on the ground when sexually 
assaulted while on ACDUTRA, this opinion was provided based 
on a history provided by the appellant that the Board does 
not find credible.  The Board notes that a medical opinion 
based upon an unverified factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
The Board does not find the appellant's reported history of a 
right hip injury to be credible as a review of the medical 
records from the appellant's ACDUTRA in July 1993, the time 
of the alleged sexual assault, reveals no right hip 
complaints.  Additionally, a December 1993 Inspector General 
Report found that the appellant's alleged sexual assault in 
July 1993 did not occur.  Consequently, the Board finds that 
the March 2006 VA opinion is based on an inaccurate factual 
premise and is not entitled to any probative weight.  

The ACDUTRA service treatment records from May 1990 show back 
and arm complaints, but no right hip complaints.  The service 
treatment records from the appellant's ACDUTRA in July 1993 
also reveal no right hip complaints.  Not only do the service 
treatment records in May 1990 and July 1993 fail to show that 
the appellant experienced a right hip injury in service, but 
there are private medical records in which the appellant 
attributed her right hip complaints to a right hip injury 
while shopping at Safeway in November 1993.  As such, the 
Board does not find that the appellant's assertions that she 
injured her right hip during a period of military service to 
be credible.

Since there is evidence of a right hip injury outside of 
service, since there is no record that the appellant injured 
her right hip during her periods of ACDUTRA or INACDUTRA, and 
since there is no probative medical opinion relating the 
appellant's current right hip complaints to service, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim and that service connection for a right 
hip disability is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.
 
Entitlement to service connection for right hip disability is 
denied.


REMAND

With respect to the appellant's claims for higher initial 
ratings for her low back disability and left knee disability, 
the record reveals that there are private medical records 
pertinent to these claims that have not been obtained or 
requested.  In particular a March 2006 VA outpatient record 
notes that the appellant reported that she was receiving 
private orthopedic treatment from Dr. Leonid Selya.  No 
attempt has been made to obtain these records and an attempt 
must be made.  See 38 C.F.R. § 3.159(c)(1).

Page five of the March 2003 SSA award refers to a July 14, 
1997 statement by a Dr. M., who purportedly stated that the 
appellant's back disability prevented the appellant from 
working.  The medical records upon which the SSA decision was 
based are pertinent to the appellant's back claim and should 
be obtained.  See 38 C.F.R. § 3.159(c)(2).

The appellant's claim for TDIU is inextricably intertwined 
with the appellant's increased rating claims.  Accordingly, 
the RO must adjudicate these claims prior to readjudicating 
the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

Although the RO provided VCAA notice to the appellant 
relative to the service connection claims, VCAA notice has 
not been extended to the appellant with regard to her claim 
for TDIU benefits.  Failure to provide notice of what 
evidence is needed to substantiate the claim is ordinarily 
prejudicial.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  With respect to issue of entitlement 
to a TDIU rating, the RO should send the 
appellant and her representative a VCAA 
notice letter in accordance with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), specifically informing her of 
the information and evidence required to 
substantiate her TDIU claim.

2.  The RO should undertake reasonable 
efforts to obtain and associate with the 
claims file  the appellant's VA treatment 
records dated from April 2007 to present.

3.  The RO should undertake reasonable 
efforts to obtain and associate with the 
claims file a copy of all Social Security 
Administration disability benefit 
determinations for the appellant, as well 
as the medical records upon which the 
determinations were based.

4.  After obtaining the required 
authorization, The RO should undertake 
reasonable efforts to obtain and associate 
with the claims file copies of all of the 
appellant's treatment records from Dr. 
Leonid Selya at Capital Orthopaedics.

5.  The RO should provide the appellant a 
VA orthopedic examination to determine the 
current severity of the appellant's 
service-connected low back and left knee 
disabilities.  All clinical and special 
test findings should be clearly reported, 
and pertinent orthopedic and neurological 
findings should be reported to allow for 
application of all applicable rating 
criteria for these disabilities.  The 
examination of the lumbosacral spine and 
left knee should include range of motion 
studies.  With regard to range of motion 
testing, the examiner should report at 
what point (in degrees) that pain is 
elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  With regard to the 
appellant's lumbar spine, the examiner 
should report any specific information as 
to the frequency and duration of 
incapacitating episodes in the past 12 
months, and a description of all 
neurologic manifestations (e.g., radiating 
pain into an extremity).  The examiner 
should also specifically state if 
ankylosis and muscle spasm are present.  
All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.

6.  If any benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should furnish the appellant and 
her representative a Supplemental 
Statement of the Case and afford them the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


